Case 2:20-cv-00536-AMM Document 1-1 Filed 04/20/20 Page 1 of 7            FILED
                                                                 2020 Apr-21 AM 10:18
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




EXHIBIT A
Case 2:20-cv-00536-AMM Document 1-1 Filed 04/20/20 Page 2 of 7
Case 2:20-cv-00536-AMM Document 1-1 Filed 04/20/20 Page 3 of 7
Case 2:20-cv-00536-AMM Document 1-1 Filed 04/20/20 Page 4 of 7
Case 2:20-cv-00536-AMM Document 1-1 Filed 04/20/20 Page 5 of 7
Case 2:20-cv-00536-AMM Document 1-1 Filed 04/20/20 Page 6 of 7
Case 2:20-cv-00536-AMM Document 1-1 Filed 04/20/20 Page 7 of 7
